DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Application filed on 10/16/2020.
Claims 1-29 are canceled in a preliminary amendment file don 10/22/2020. Claims 30-46 are newly added.
Positive Statement: The combination of the limitations recited in independent claim 30, for example, and claim as a whole does not present mental process or a math formulation. The math is applied to a specific application in a specific environment, so that the mathematics itself is not pre-empted. Similar reasonings/analysis were applied to claims 31-46. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 has been considered by the examiner.
Allowable Subject Matter
Claims 30-46 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record US 8,356,901 discloses system and method for widefield of the retina  where inspection of the widefield color images and widefield fluorescein angiographic images was done to be able to identify the vortex vein ampullae, which are located at the ocular equator; US 2018/0052972 discloses 3-dimensional model creation using whole eye finite element modeling of human ocular structures where as seen in Fig. 1F an ocular structure diagram 2100 showing ocular structures from a view of the back of a human eye. As shown in the example embodiment, a posterior side of eye 2002 includes a superior oblique insertion 2004, vortex veins 2006, short posterior ciliary arteries and short ciliary nerves 2008, inferior oblique insertion 2010, long posterior ciliary artery and long ciliary nerve 2012, and optic nerve 2014.
However, the cited art of record fails to teach, disclose or suggest limitations/features recited in claim 30 stating “analyzing a choroidal vascular image and detecting a vortex vein position; and computing a feature value based on the vortex vein position and a particular position on a fundus”; and corresponding features/limitations in claims 45 and 46. Dependent claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2001/0028438 – discloses an ophthalmologic apparatus includes a diaphragm, a photo taking system, having a mirror system with a deflection mirror, for taking an eye fundus through the mirror which is disposed in a position nearer to an eye to be examined than to the diaphragm on an optical path, and a controller. The controller controls the photo taking optical system so as to perform photo taking plural times by changing directions of the mirrors, so that a plurality of images for the eye fundus are obtained from a plurality of directions.
US 2013/0194546 – discloses that in a method in a related art, a thickness of retinal layer or choroid is measured and a deformation of the lamina cribrosa is not detected. When glaucoma is diagnosed, it is desirable to analyze a shape of the lamina cribrosa and present its analysis result at a high visibility. An image processing apparatus is provided that comprises: an image obtaining unit that obtains a tomographic image of a subject's eye; an extracting unit that extracts a lamina cribrosa from the tomographic image; and a display control unit that controls a display means to display a display form showing a shape of the extracted lamina cribrosa. The user may set a cursor onto the tomographic image displayed on a display such as display unit 300 and clicks at a plurality of positions outlining or otherwise defining the shape and position of the lamina cribrosa, and the lamina cribrosa area may be detected on the basis of those positions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669